Case 3:21-cv-01036-KM Document 1-1 Filed 06/11/21 Page 1 of9

 
Case 3:21-cv-01036-KM Document 1-1 Filed 06/11/21 Page 2 of 9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PaRCP. 205.5 Re wi I eel Is] hoz),
ISIS hag

    
Case 3:21-cv-01036-KM Document 1-1 Filed 06/11/21 Page 3 of 9

  

Pas ESQUIRE

 

 

Plaintiff

GIVIL ACTION — LAW
JURY TRIAL DEMANDED

 

   

 

 

NO.

 
Case 3:21-cv-01036-KM Document 1-1 Filed 06/11/21 Page 4 of9

  

 

 

DANNY HILL,

 

Plaintiff i RO
CIVIL ACTION ~ LAW

| JURY TRIAL DEMANDED

 

 

conseguir asistencia legal.

 
Case 3:21-cv-01036-KM Document 1-1 Filed 06/11/21 Page 5of9

 

 

DANNY HILL,

 

Plaintiff

  

CIVIL ACTION LAW
JURY TRIAL DEMANDED

 

 

 

 

Defendant _ __| NO.

COMPLAIN I

  
  

NOW COMES, the. Plaintiff, Panny Hill, nsel, Todd A. Jokns,

Esquire,’ ‘and a

  

4 ‘lows: —

1, "That: Plaintiff, Danny. Hill, is: competent, adult individual -wit iaty place: of residence at'224

    

 

Mine Road, Monroe, NY 10950.

2. That Defendant, Kalahati Resoits PA, LLC, upowinformation. and belief, isa Pennsylvaniaeo ;

 

 

 

with: a principal place of: business: at-250 Kalahari} Boulevard, Poco: ‘Manor, Pennsylvania,

 

3. That Defendant, Kalahari Management CO., .LUG,. Upon information and belief; ds.-a. Pennsylvania
limited: liability company witha. principal ‘place of busitiess at 250. Kalahari} Boulevard, ‘Pocono. Manor,
Pennsylvania,

4 That Defendant, Kalahari. Propertiés, LLC, upon.information aiid belief, is a ‘Pennsylvania limited
liability company with a principal place: of business. at. 250 Kalahari Boulevard, Pocono Manor, —

Pennsylvania.
10,

11.

12.

_ That Defendant, Kalahari Resorts, LLC, upon. information:and.

Case 3:21-cv-01036-KM Document 1-1 Filed 06/11/21 Page 6 of 9

s.

vania limited

 
    

 

company with-a principal Blaee of. business at 250 Kalahati Boulevard, Pocono. Manis a: :

That: Defendant, Pocono Manor Investors, LP, Upon: it information. and belie

 

Pennsylvania limited

liability company with a principal place of ‘business.at 250 Kalahari Boulevard, Pocono Manor;:

  
  

 

Pennsylvania.

  
 

Pennsylvania,

That while lawfully traversing the'exteri

     

invitee, by “way of a. macadam déveway aed ‘concrete sidewalls lod

   

maintained. by the Defendants, Pala Was ‘eased te: 0 slip a

 

the Defendants had arin the exercise ot teasoriable care, shalt bal souedgs
so.as to be able to remove Same,

That the aforesaid accident ‘was solely due: to. the: negligent aiid dare] duct of the Defendants:

   
  

individually and/or by arid through its: agents, servants, workmen, employees:and/or: subcontractors,

and -was ‘in no:way-due to any ngligent ac or failure to 4 stipe tips tate

That as a.result of the-aforesaid fall, Plaintiff Danny Hill suffeted, yet suffers:and wil ¢ tinue to suffer

   

for an indefinite time into the future, injuries that include, but-are:not limited to: broke
13.

14,

15.

16.

17.

Case 3:21-cv-01036-KM Document 1-1 Filed 06/11/21 Page 7 of 9

 

both physical and mental.

That:as:a-result-of the:aforesaid. accident and injuries: sustained, Plaintift, ‘Danny: Hill as: been. forced

 
  
 
 

to’ undergo medical. evaluations, 4 treatment: and. will/may ‘be: forced: ‘tounder ,
evaluations: ‘and treatment in the future, |

That as a result of the aforesaid accide if and injun

and will may for an indefinite time in

and routines.

 

and huimiliation.

That Plaintiff Danny Hill’s.-fall and his resulting i injuries: were: caused by ‘the. negligent and: careless

inéluding, but not

 
18.

Case 3:21-cv-01036-KM Document 1-1 Filed 06/11/21 Page 8 of 9

d. failure to remove an unreasonabl danger
including, but: ‘hot Limit

    
  
 
 
   
 

im: the premises atissue,

rous:conditions from

 

ow and/or ice;

remises and failing to

 
Case 3:21-cv-01036-KM Document 1-1 Filed 06/11/21 Page 9 of9

 

 

DANNY HILL

  
  

Plaintiff

 

 

 

to unswotn falsification t to avionttes,

 

 

 
